Citation Nr: 0024260	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-07 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the service connected 
residuals of a right knee injury.

2.  Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to the service connected 
residuals of a right knee injury.

3.  Entitlement to an increased disability evaluation for the 
residuals of a right knee injury, currently evaluated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas, which 
denied the benefits sought on appeal.  The veteran served in 
the Army National Guard of Kansas from March 1985 to August 
1987, and had active service from June 1986 to October 1986 
and from October 1987 to November 1987. 


FINDINGS OF FACT

1.  There is no competent medical evidence that indicates 
that the veteran has 
a left knee disorder which is related to the service 
connected residuals of a right knee injury or is otherwise 
related to his active service.

2.  There is no competent medical evidence that indicates 
that the veteran has a bilateral ankle disorder which is 
related to the service connected residuals of a right knee 
injury or is otherwise related to his active service.

3.  All evidence necessary for an equitable disposition of 
the veteran's appeal regarding the claim for an increased 
disability evaluation for the right knee has been obtained by 
the RO.

4.  The veteran's right knee disability is not characterized 
by severe recurrent subluxation or lateral instability, 
limitation of flexion to 15 degrees, or limitation of 
extension to 20 degrees.

5.  The veteran also has degenerative changes in the right 
knee joint accompanied by objective evidence of pain on 
motion, although he has a full range of motion. 


CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for a left knee 
disorder, to include as secondary to the service connected 
residuals of a right knee injury, is not well grounded.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (1999).

2.  The veteran's claim of service connection for bilateral 
ankle disorder, to include as secondary to the service 
connected residuals of a right knee injury, is not well 
grounded.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (1999).

3.  The criteria for an increased disability evaluation, in 
excess of 20 percent, for the residuals of a right knee 
injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5257 (1999).

4.  The criteria for a 10 percent disability evaluation for 
degenerative changes of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5010, 5003 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection, to Include as Secondary
to the Service Connected Residuals of a Right Knee Injury.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection may also be allowed on a presumptive basis 
for certain diseases, such as arthritis, if they become 
manifest to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).    

In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  Furthermore, a 
disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (1999).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims of service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

A.  The Evidence.

The veteran's service medical records are negative for any 
complaints of or treatment for any left knee problems or 
disorders.  However, although the veteran was never diagnosed 
with a bilateral ankle disorder during service, September 
1986 notations indicate that he complained of left foot pain 
after running, but only in the mid-ball over the metatarsal 
heads.  

Additionally, the post-service medical evidence includes a 
November 1998 statement from Sean Wheeler, M.D., indicating 
the veteran reported pain and constant soreness in both 
ankles, as well as that his left knee gave out and sometimes 
locked.  The veteran further reported that when his knee 
locked, it would hurt for the remainder of the day and would 
swell slightly.  Upon examination, including x-ray 
examination of the left knee, bilateral ankles, low back and 
hips, no bony involvement of arthritis was found.  However, 
Dr. Wheeler believed that the veteran's symptomatology was a 
mild form of arthritis.  Lastly, a May 1998 VA examination 
report notes that the veteran's left knee showed signs of 
pain, fatigue and weakness, but no formal diagnosis of the 
left knee was rendered.

B.  Left Knee Disorder.

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that he 
currently suffers from a left knee disorder which is 
proximately due to or the result of his service connected 
residuals of a right knee injury, or is otherwise related to 
his period of service.  Specifically, the veteran has failed 
to satisfy an essential element necessary to well ground his 
claim, which is the existence of a nexus between the 
currently claimed left knee disorder, and his service 
connected residuals of a right knee injury and/or his period 
of service.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Epps v. Gober, 126 F.3d 1464 
(1997).

Furthermore, the Board finds that the veteran has not met the 
requirement of 38 C.F.R. § 3.303(b) because he has not 
established, via competent medical evidence, that the 
symptomatology related to the claimed left knee disorder has 
been continuous since his service and is related to any in-
service symptomatology.  See Clyburn v. West, No. 97-1321 
(U.S. Vet. App. April 2, 1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995), 
and Hampton v. Gober, 10 Vet. App. 481 (1997)); see also 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Moreover, as 
the medical evidence does not establish that the veteran 
developed left knee degenerative changes, to a compensable 
degree, within a one year period of his discharge from active 
service, service connection on a presumptive basis has not 
been established.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).    

Thus, in the absence of competent medical evidence to support 
the claim of service connection for a left knee disorder, to 
include as secondary to the service connected residuals of a 
right knee injury, the Board can only conclude that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded, and thus, the claim must be denied.  
38 U.S.C.A. § 5107 (West 1991).

C.  Bilateral Ankle Disorder.

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that he 
currently suffers from a bilateral ankle disorder which is 
proximately due to or the result of his service connected 
residuals of a right knee injury, or is otherwise related to 
his period of service.  Specifically, the veteran has failed 
to satisfy an essential element necessary to well ground his 
claim, which is the existence of a nexus between the 
currently claimed bilateral ankle disorder, and his service 
connected residuals of a right knee injury and/or his period 
of service.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Epps v. Gober, 126 F.3d 1464 
(1997).

Furthermore, the Board finds that the veteran has not met the 
requirement of 38 C.F.R. § 3.303(b) because he has not 
established, via competent medical evidence, that the 
symptomatology related to the claimed bilateral ankle 
disorder has been continuous since his service and is related 
to any in-service symptomatology.  See Clyburn v. West, No. 
97-1321 (U.S. Vet. App. April 2, 1999) (distinguishing the 
factual circumstances in Falzone v. Brown, 8 Vet. App. 398 
(1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)); see 
also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
Moreover, as the medical evidence does not establish that the 
veteran developed bilateral ankle degenerative changes, to a 
compensable degree, within a one year period of his discharge 
from active service, service connection on a presumptive 
basis has not been established.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).    

Thus, in the absence of competent medical evidence to support 
the claim of service connection for a bilateral ankle 
disorder, to include as secondary to the service connected 
residuals of a right knee injury, the Board can only conclude 
that the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded, and thus, the claim must be denied.  
38 U.S.C.A. § 5107 (West 1991).

D.  Conclusion.

In arriving at the above conclusions, the Board has 
considered the various statements by the veteran and his 
representative.  However, as these individuals are lay 
persons not competent to offer an opinion requiring medical 
knowledge, such statements do not constitute medical evidence 
which would prove the existence of service-related left knee 
or bilateral ankle disorders.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1995). 

As a final consideration, the Board notes that the veteran 
has failed to meet his initial burden of submitting evidence 
which would well ground his claims of service connection for 
a left knee and bilateral ankle disorders, to include as 
secondary to the service connected residuals of a right knee 
injury.  As such, the VA is under no duty to assist the 
veteran in developing the facts pertinent to the claim.  See 
Epps v. Gober, 126 F. 3d 1464, 1468 (1997).  Giving the 
benefit of the doubt to a claimant does not relieve the 
claimant of carrying the burden of establishing a "well 
grounded" claim, and thus, there is nothing in the text of 
section 5107 to suggest that the VA has a duty to assist the 
claimant until he or she meets his or her burden of 
establishing a "well grounded" claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Epps, supra.  Additionally, 
the Board points out to the veteran that he may be considered 
for a VA examination, pursuant to 38 C.F.R. § 3.326, only 
after his claim is determined to be well grounded.  See 
Slater v. Brown, 9 Vet. App. 240, 244 (1996).  The Board is 
not aware of any circumstances in this case which would put 
VA on notice that relevant evidence may exist or could be 
obtained, which, if true, would make the claims on appeal 
"plausible".  See generally McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for a left knee and bilateral ankle 
disorders, to include as secondary to the service connected 
residuals of a right knee injury, and the reasons for which 
his claims failed.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995). 

II.  Increased Disability Evaluation for
the Residuals of a Right Knee Injury.

The veteran's claim is"well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991). See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  All relevant facts have been properly and 
sufficiently developed and no further assistance to the 
veteran is required to comply with the duty to assist.  38 
U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

When evaluating musculoskeletal disabilities, such as in this 
case, the VA may, in addition to applying the schedular 
criteria, consider granting a higher rating in cases where 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

In this case, in a June 1988 rating decision, the veteran was 
awarded service connection and a 10 percent disability 
evaluation for the residuals of a right knee injury under 
Diagnostic Code 5257, effective November 1987.  Subsequently, 
in a February 1995 rating decision, such award was increased 
to a 20 percent disability evaluation effective February 
1994.  At present, the veteran is seeking an increased 
evaluation in excess of 20 percent. 

With respect to the applicable law, Diagnostic Code (DC) 5257 
provides the following evaluations for knee disabilities 
involving recurrent subluxation or lateral instability: 10 
percent for mild; 20 percent for moderate; and 30 percent for 
severe impairment.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1999).  

Since DC 5257 is not predicated on loss of range of motion, 
§§ 4.40 and 4.45 with respect to pain do not apply.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  However, the VA General 
Counsel has held that an appellant who has both arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5257 and 5003.  See VAOPGCPREC 23-97.  For a 
knee disorder already rated under DC 5257, a veteran would 
have additional disability justifying a separate rating if 
there was limitation of motion under DC 5260 or DC 5261.  In 
this regard, the General Counsel stated that there would be 
no additional disability based on limitation of motion if the 
claimant did not at least meet the criteria for a zero-
percent rating under DC 5260 or DC 5261.  

In addition, in an August 1998 opinion, the Acting General 
Counsel noted that a separate rating for arthritis could also 
be based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  It was also held that the provisions of 38 C.F.R. 
§ 4.40, 4.45, and 4.59 must be considered in assigning an 
evaluation for degenerative or traumatic arthritis under DC 
5003 or DC 5010.  See VAOPGCPREC 9-98.  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, will be rated as 
degenerative arthritis.  Degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200, 
etc.).  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  And, a 20 percent disability 
evaluation is assigned for each such major joint or group of 
minor joints affected by limitation of motion, if with 
additional occasional incapacitating exacerbations, also to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (1999). 

Under Diagnostic Code 5260, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees.  And, 
a 30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1999).

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  And, a 30 
percent disability evaluation is in order where there is 
limitation of leg extension to 20 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (1999).

With respect to the evidence of record, the veteran's service 
medical records show he was treated for a right knee injury 
in July 1985 and October 1986.  Additionally, the post-
service medical evidence includes medical records from A. E. 
Francis, M.D., dated from February 1991 to March 1991, and 
Michael L. McCarty, M.D., dated April 1991 describing the 
treatment the veteran received for his right knee disability.  
Specifically, the Board notes that the April 1991 notations 
from Dr. McCarty indicate the veteran had full range of 
motion of the right knee, and his McMurray's test showed pain 
medially, but no specific locking or catching was observed.  
X-rays taken of the veteran's right knee were within normal 
limits with minimal degenerative changes.  And, the veteran's 
diagnosis was status post right knee arthroscopy with 
apparent meniscectomy.

An August 1993 VA joints examination report notes the veteran 
had normal flexion and extension, and some anterior tibial 
breaking at the right knee with some minimal right knee 
tenderness on palpation.  The veteran's range of motion was 
normal extension and flexion to 110 degrees.  The veteran's 
diagnoses were internal derangement of the right knee 
requiring medial meniscectomy and removal of osteophytes, and 
probable resolved Osgood-Schlatter disease of the right knee.

A May 1998 VA examination report indicates the veteran 
reported his current symptoms were pain, weakness, stiffness, 
swelling, inflammation, instability, dislocation, locking, 
fatigue and lack of endurance.  His symptoms were reported as 
constant with flare ups two times per week, lasting for half 
an hour at a time. Overuse would trigger the flare ups.  
Also, the veteran reported he was unable to work.  Upon 
examination, the veteran had normal gait and no signs of 
abnormal weight bearing, although he had limitation of 
function on standing and walking.  He did not present 
evidence of right knee heat, redness, swelling, effusion, 
drainage, abnormal movement, instability, weakness, or bone 
disease.  His range of motion was 0 to 140 degrees, with 
active flexion to 115 degrees and with complaints of pain 
upon flexion bilaterally.  His Drawer's and McMurray's tests 
were within normal limits bilaterally.  And, the veteran 
reported he had to wear a knee brace at all times, and 
without the brace he had to use a cane.

Medical records and statements from Sean Wheeler, M.D., dated 
from August 1990 to February 1999 describe the treatment the 
veteran received for his right knee disability.  These 
records include a February 1999 statement which notes that, 
upon examination, the veteran had positive apprehension signs 
in the right knee when he pushed his patella laterally, 
suggestive of a history of patellar dislocation.  He also had 
a positive Appley's test, suggestive of possible inflammation 
or tear of his meniscus.  As such, further evaluation, 
including Magnetic Resonance Imaging (MRI) evaluation, was 
recommended.

Lastly, medical records from the Topeka VA Medical Center 
(VAMC) dated from 1994 to 1999 describe the treatment the 
veteran received for various health problems, including but 
not limited to psychiatric symptomatology and his right knee 
disability.  Specifically, January 1994 notations indicate 
the veteran complained of knee pain, but upon follow up 
examination, the veteran had a normal range of motion.  June 
1995 and April 1998 notations show he complained of chronic 
right knee pain since basic training, as well as that he 
complained of knee weakness and that he had to use a knee 
brace.  And, April 1999 notations indicate the veteran 
underwent a right knee MRI evaluation which was suggestive of 
degenerative changes (Grade I and II) of the right knee 
menisci, but no tear of the meniscus; his lateral and 
collateral ligaments were intact. 

After a review of all the evidence, the Board finds that the 
veteran's right knee symptomatology includes complaints of 
constant pain, weakness, stiffness, swelling, inflammation, 
instability, dislocation, locking, fatigue and lack of 
endurance, with flare ups two times per week, lasting half an 
hour at a time.  However, he has a normal gait and no signs 
of abnormal weight bearing, although he has limitation of 
function on standing and walking.  He does not present 
evidence of right knee heat, redness, swelling, effusion, 
drainage, abnormal movement, instability, weakness, or bone 
disease, although he has a prior history of patellar 
dislocation.  His range of motion is 0 to 140 degrees, with 
active flexion to 115 degrees and with complaints of pain 
upon flexion bilaterally.  He does not present evidence of 
meniscus tear, and his lateral and collateral ligaments are 
intact; he wears a  knee brace on a regular basis. 

Thus, as the veteran does not present evidence of severe 
recurrent subluxation or lateral instability, limitation of 
flexion to 15 degrees, or limitation of extension to 20 
degrees, the preponderance of the evidence is against the 
award of a disability evaluation in excess of 20 percent for 
the veteran's residuals of a right knee injury, under 
Diagnostic Codes 5257, 5260 and 5261.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (1999).  

The record, however, also includes MRI and x-ray evidence of 
degenerative changes of the right knee, as per the April 1991 
statement from Dr. McCarty and the April 1999 medical 
notations from the Topeka VAMC.  And, although the May 1998 
VA examination report shows the veteran has a full range of 
motion of the right knee, such report also provides objective 
evidence of painful motion. 

In this regard, 38 U.S.C.A. § 5107(b) expressly provides that 
the benefit of the doubt rule must be applied to a claim when 
the evidence submitted in support of the claim is in relative 
equipoise.  The evidence is in relative equipoise when there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
When the evidence is in relative equipoise, the reasonable 
doubt rule must be applied to the claim, and thus, the claim 
must be resolved in favor of the claimant.  See Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  In this case, although the medical 
evidence does not clearly show that the veteran's current 
degenerative changes of the right knee are related to the 
service connected residuals of the right knee injury, the 
Board notes that the law is clear that, to the extent that 
some of the symptoms cannot be sorted out, reasonable doubt 
should be resolved in the veteran's favor.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 clearly 
dictates that such signs and symptoms be attributed to the 
service-connected condition).  As such, the benefit of the 
doubt rule is applicable to this claim, and the preponderance 
of the evidence supports the award of a separate 10 percent 
rating for the veteran's right knee disability under 
Diagnostic Codes 5003 and 5010, taking into account the 
previously discussed VA General Counsel opinions.  See 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the Board finds that 
although the veteran has claimed his right knee disability 
interferes with his daily life, the evidence does not show 
that the veteran's disability under consideration has caused 
him marked interference with employment.  Additionally, the 
evidence does not show that the veteran's disability has 
caused him the need for frequent periods of hospitalization, 
or otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this case 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




















ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a left knee disorder, to include as 
secondary to the service connected residuals of a right knee 
injury, is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a bilateral ankle disorder, to include 
as secondary to the service connected residuals of a right 
knee injury, is denied.

An evaluation in excess of 20 percent for the residuals of a 
right knee injury is denied.

A separate 10 percent disability evaluation for degenerative 
changes of the right knee is granted, subject to those 
provisions governing the payment of monetary benefits.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

